Case 1:17-cv-02989-AT Document 689-1 Filed 12/30/19 Page 1 of 9




EXHIBIT A
                Case 1:17-cv-02989-AT Document 689-1 Filed 12/30/19 Page 2 of 9


Bryan Tyson

From:                           Bryan Tyson
Sent:                           Tuesday, December 10, 2019 10:08 AM
To:                             Cross, David D.; Cary Ichter; Josh Belinfante; Vincent Russo;
                                cheryl.ringer@fultoncountyga.gov
Cc:                             Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com); Robert McGuire; John
                                Powers; Kaiser, Mary
Subject:                        Re: Destruction of Equipment



David,

We have reviewed the existing protective order and do not believe an additional protective order is needed
for the server image. The image is designated as Attorneys Eyes Only until we can determine what is included.

Please arrange for the vendor to deliver our copy of the server image to the Robbins Firm offices.

Also, we are awaiting your proposal on preservation of a subset of DREs and other components. Please let us
know when we can expect to receive that proposal.

Thanks,

Bryan


Bryan Tyson
Taylor English Duma LLP | 1600 Parkwood Circle, Suite 200, Atlanta, GA 30339
P: 678.336.7249 | btyson@taylorenglish.com
www.taylorenglish.com

This communication (together with all attachments) may contain privileged or confidential information, and its
sender reserves and asserts all rights that may apply to it. If you are not the intended recipient or believe that
you have received this communication in error, please do not print, copy, retransmit, disseminate or
otherwise use the information. Also, please indicate to the sender that you have received this communication
in error and delete the copy you received. If you have not executed an engagement letter with this firm, we do
not represent you as your attorney and no duties are intended or created by this communication. Most legal
rights have time limits, and this e‐mail does not constitute advice on the application of limitation periods
unless otherwise so expressly stated.




From: Cross, David D. <DCross@mofo.com>
Sent: Monday, December 9, 2019 5:49 PM
To: Cary Ichter; Josh Belinfante; Vincent Russo; cheryl.ringer@fultoncountyga.gov; Bryan Tyson
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com); Marilyn Marks; Robert McGuire; John Powers; Kaiser,
Mary
Subject: RE: Destruction of Equipment
                                                        1
                     Case 1:17-cv-02989-AT Document 689-1 Filed 12/30/19 Page 3 of 9


Bryan ‐

When we spoke Friday, I understood you would let us know if you believe you need any protections for the
KSU server beyond those in the existing PO. Could you please let us know by noon ET tomorrow?

Thanks.
DC




From: Cary Ichter <CIchter@IchterDavis.com>
Date: Thursday, Dec 05, 2019, 4:33 PM
To: Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Vincent Russo <vrusso@robbinsfirm.com>,
cheryl.ringer@fultoncountyga.gov <cheryl.ringer@fultoncountyga.gov>, Bryan P. Tyson <btyson@taylorenglish.com>
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>, Marilyn Marks
<marilyn@aspenoffice.com>, Robert McGuire <ram@lawram.com>, John Powers <jpowers@lawyerscommittee.org>, Cross,
David D. <DCross@mofo.com>
Subject: Destruction of Equipment

- External Email -


Counsel: Mr. Russo just responded to one of these messages as I was composing this one. Are we
going to wait until tomorrow for any substantive response to any of these messages? We have not
had any substantive response to our questions or the requests for information as of today. Cary Ichter

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended
addressee is prohibited. If you received this message in error, please delete it and advise the sender by reply
email. Learn about Morrison & Foerster LLP’s Privacy Policy.




                                                        2
                Case 1:17-cv-02989-AT Document 689-1 Filed 12/30/19 Page 4 of 9


Bryan Tyson

From:                            Cross, David D. <DCross@mofo.com>
Sent:                            Tuesday, December 10, 2019 10:12 AM
To:                              Bryan Tyson; Cary Ichter; Josh Belinfante; Vincent Russo;
                                 cheryl.ringer@fultoncountyga.gov
Cc:                              Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com); Robert McGuire; John
                                 Powers; Kaiser, Mary
Subject:                         RE: Destruction of Equipment



Thanks, Bryan. I’ll leave it to Cary to coordinate the delivery below. We’ll move forward with our analysis of
the data.

We’ll be in touch re the DRE preservation. We’re busy preparing our MPI reply but will get back to you soon
on this issue. If you have a proposal that you’d like us to consider, please let us know.

Thanks.
DC




From: Bryan Tyson <btyson@taylorenglish.com>
Date: Tuesday, Dec 10, 2019, 10:08 AM
To: Cross, David D. <DCross@mofo.com>, Cary Ichter <CIchter@IchterDavis.com>, Josh Belinfante
<Josh.Belinfante@robbinsfirm.com>, Vincent Russo <vrusso@robbinsfirm.com>, cheryl.ringer@fultoncountyga.gov
<cheryl.ringer@fultoncountyga.gov>
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>, Robert McGuire
<ram@lawram.com>, John Powers <jpowers@lawyerscommittee.org>, Kaiser, Mary <MKaiser@mofo.com>
Subject: Re: Destruction of Equipment

David,

We have reviewed the existing protective order and do not believe an additional protective order is needed
for the server image. The image is designated as Attorneys Eyes Only until we can determine what is included.

Please arrange for the vendor to deliver our copy of the server image to the Robbins Firm offices.

Also, we are awaiting your proposal on preservation of a subset of DREs and other components. Please let us
know when we can expect to receive that proposal.

Thanks,

Bryan


Bryan Tyson
Taylor English Duma LLP | 1600 Parkwood Circle, Suite 200, Atlanta, GA 30339
P: 678.336.7249 | btyson@taylorenglish.com
                                                         1
                     Case 1:17-cv-02989-AT Document 689-1 Filed 12/30/19 Page 5 of 9
www.taylorenglish.com

This communication (together with all attachments) may contain privileged or confidential information, and its
sender reserves and asserts all rights that may apply to it. If you are not the intended recipient or believe that
you have received this communication in error, please do not print, copy, retransmit, disseminate or
otherwise use the information. Also, please indicate to the sender that you have received this communication
in error and delete the copy you received. If you have not executed an engagement letter with this firm, we do
not represent you as your attorney and no duties are intended or created by this communication. Most legal
rights have time limits, and this e‐mail does not constitute advice on the application of limitation periods
unless otherwise so expressly stated.




From: Cross, David D. <DCross@mofo.com>
Sent: Monday, December 9, 2019 5:49 PM
To: Cary Ichter; Josh Belinfante; Vincent Russo; cheryl.ringer@fultoncountyga.gov; Bryan Tyson
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com); Marilyn Marks; Robert McGuire; John Powers; Kaiser,
Mary
Subject: RE: Destruction of Equipment

Bryan ‐

When we spoke Friday, I understood you would let us know if you believe you need any protections for the
KSU server beyond those in the existing PO. Could you please let us know by noon ET tomorrow?

Thanks.
DC




From: Cary Ichter <CIchter@IchterDavis.com>
Date: Thursday, Dec 05, 2019, 4:33 PM
To: Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Vincent Russo <vrusso@robbinsfirm.com>,
cheryl.ringer@fultoncountyga.gov <cheryl.ringer@fultoncountyga.gov>, Bryan P. Tyson <btyson@taylorenglish.com>
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>, Marilyn Marks
<marilyn@aspenoffice.com>, Robert McGuire <ram@lawram.com>, John Powers <jpowers@lawyerscommittee.org>, Cross,
David D. <DCross@mofo.com>
Subject: Destruction of Equipment

- External Email -


Counsel: Mr. Russo just responded to one of these messages as I was composing this one. Are we
going to wait until tomorrow for any substantive response to any of these messages? We have not
had any substantive response to our questions or the requests for information as of today. Cary Ichter

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended
                                                        2
                Case 1:17-cv-02989-AT Document 689-1 Filed 12/30/19 Page 6 of 9
addressee is prohibited. If you received this message in error, please delete it and advise the sender by reply
email. Learn about Morrison & Foerster LLP’s Privacy Policy.

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee
is prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn
about Morrison & Foerster LLP’s Privacy Policy.




                                                        3
                       Case 1:17-cv-02989-AT Document 689-1 Filed 12/30/19 Page 7 of 9


Bryan Tyson

From:                                         Bryan Tyson
Sent:                                         Tuesday, December 10, 2019 3:56 PM
To:                                           'Cross, David D.'; Cary Ichter; Josh Belinfante; Vincent Russo;
                                              cheryl.ringer@fultoncountyga.gov
Cc:                                           Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com); Robert McGuire; John
                                              Powers; Kaiser, Mary
Subject:                                      RE: Destruction of Equipment


David,

Judge Totenberg gave us an objective to work out something on the disposition of the machines by Friday. Based on
your comments in court that “We have statistical experts that have been ready for years to try to work this out to some
sample,” we were under the impression that you were prepared to quickly provide a proposed sample that would serve
as the starting point for a discussion about preservation. If that is not the case, please let us know as soon as possible.

Thanks,

Bryan



                   Bryan P. Tyson
                   Taylor English Duma LLP | 1600 Parkwood Circle, Suite 200, Atlanta, GA 30339
                   P: 678.336.7249 | M: 404.219.3160 | btyson@taylorenglish.com
                   Website | vCard

  Georgia Legal Awards Litigation Department of the Year
This communication (together with all attachments) may contain privileged or confidential information, and its sender reserves and asserts all rights that may apply
to it. If you are not the intended recipient or believe that you have received this communication in error, please do not print, copy, retransmit, disseminate or
otherwise use the information. Also, please indicate to the sender that you have received this communication in error and delete the copy you received. If you have
not executed an engagement letter with this firm, we do not represent you as your attorney and no duties are intended or created by this communication. Most
legal rights have time limits, and this e-mail does not constitute advice on the application of limitation periods unless otherwise so expressly stated.

From: Cross, David D. <DCross@mofo.com>
Sent: Tuesday, December 10, 2019 10:12 AM
To: Bryan Tyson <btyson@taylorenglish.com>; Cary Ichter <CIchter@IchterDavis.com>; Josh Belinfante
<Josh.Belinfante@robbinsfirm.com>; Vincent Russo <vrusso@robbinsfirm.com>; cheryl.ringer@fultoncountyga.gov
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>; Robert McGuire
<ram@lawram.com>; John Powers <jpowers@lawyerscommittee.org>; Kaiser, Mary <MKaiser@mofo.com>
Subject: RE: Destruction of Equipment

Thanks, Bryan. I’ll leave it to Cary to coordinate the delivery below. We’ll move forward with our analysis of
the data.

We’ll be in touch re the DRE preservation. We’re busy preparing our MPI reply but will get back to you soon
on this issue. If you have a proposal that you’d like us to consider, please let us know.

Thanks.
DC



                                                                                 1
                Case 1:17-cv-02989-AT Document 689-1 Filed 12/30/19 Page 8 of 9

From: Bryan Tyson <btyson@taylorenglish.com>
Date: Tuesday, Dec 10, 2019, 10:08 AM
To: Cross, David D. <DCross@mofo.com>, Cary Ichter <CIchter@IchterDavis.com>, Josh Belinfante
<Josh.Belinfante@robbinsfirm.com>, Vincent Russo <vrusso@robbinsfirm.com>, cheryl.ringer@fultoncountyga.gov
<cheryl.ringer@fultoncountyga.gov>
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>, Robert McGuire
<ram@lawram.com>, John Powers <jpowers@lawyerscommittee.org>, Kaiser, Mary <MKaiser@mofo.com>
Subject: Re: Destruction of Equipment

David,

We have reviewed the existing protective order and do not believe an additional protective order is needed
for the server image. The image is designated as Attorneys Eyes Only until we can determine what is included.

Please arrange for the vendor to deliver our copy of the server image to the Robbins Firm offices.

Also, we are awaiting your proposal on preservation of a subset of DREs and other components. Please let us
know when we can expect to receive that proposal.

Thanks,

Bryan


Bryan Tyson
Taylor English Duma LLP | 1600 Parkwood Circle, Suite 200, Atlanta, GA 30339
P: 678.336.7249 | btyson@taylorenglish.com
www.taylorenglish.com

This communication (together with all attachments) may contain privileged or confidential information, and its
sender reserves and asserts all rights that may apply to it. If you are not the intended recipient or believe that
you have received this communication in error, please do not print, copy, retransmit, disseminate or
otherwise use the information. Also, please indicate to the sender that you have received this communication
in error and delete the copy you received. If you have not executed an engagement letter with this firm, we do
not represent you as your attorney and no duties are intended or created by this communication. Most legal
rights have time limits, and this e‐mail does not constitute advice on the application of limitation periods
unless otherwise so expressly stated.




From: Cross, David D. <DCross@mofo.com>
Sent: Monday, December 9, 2019 5:49 PM
To: Cary Ichter; Josh Belinfante; Vincent Russo; cheryl.ringer@fultoncountyga.gov; Bryan Tyson
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com); Marilyn Marks; Robert McGuire; John Powers; Kaiser,
Mary
Subject: RE: Destruction of Equipment

Bryan ‐

                                                         2
                     Case 1:17-cv-02989-AT Document 689-1 Filed 12/30/19 Page 9 of 9
When we spoke Friday, I understood you would let us know if you believe you need any protections for the
KSU server beyond those in the existing PO. Could you please let us know by noon ET tomorrow?

Thanks.
DC



From: Cary Ichter <CIchter@IchterDavis.com>
Date: Thursday, Dec 05, 2019, 4:33 PM
To: Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Vincent Russo <vrusso@robbinsfirm.com>,
cheryl.ringer@fultoncountyga.gov <cheryl.ringer@fultoncountyga.gov>, Bryan P. Tyson <btyson@taylorenglish.com>
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>, Marilyn Marks
<marilyn@aspenoffice.com>, Robert McGuire <ram@lawram.com>, John Powers <jpowers@lawyerscommittee.org>, Cross,
David D. <DCross@mofo.com>
Subject: Destruction of Equipment

- External Email -


Counsel: Mr. Russo just responded to one of these messages as I was composing this one. Are we
going to wait until tomorrow for any substantive response to any of these messages? We have not
had any substantive response to our questions or the requests for information as of today. Cary Ichter

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended
addressee is prohibited. If you received this message in error, please delete it and advise the sender by reply
email. Learn about Morrison & Foerster LLP’s Privacy Policy.

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee
is prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn
about Morrison & Foerster LLP’s Privacy Policy.




                                                        3
